DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1: The metes and bounds of the limitation “loosely fitted” (Line 11) is unclear.  Page 3 of the disclosure at Paragraph [0008] describes “the other end side of the tubular member is loosely fitted to the output side portion of the hollow reduction gear. That is, the other end side of the tubular member is held in a state in which it is not fixed to the output side portion of the hollow reduction gear.  Thus, in the present invention, even when the output shaft of the hollow reduction gear rotates, the tubular member does not necessarily rotate (italics used for emphasis).”  Does the claimed “tubular member” rotate relative to the claimed “reduction gear,” or not?  The scope of claim 1, when understood in the context of the disclosure, is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,293,962 to Park et al., in view of U.S. Patent No. 8,384,260 to Kanayama.
Claim 1: Park discloses a rotary actuator 1 (FIG. 7) comprising:
a hollow motor 210 having a hollow rotary shaft 213;
a hollow reduction gear 220 having a hollow input shaft 224 disposed coaxially with the rotary shaft 213 and connected to the rotary shaft 213;
a cylindrical tubular member 260 disposed on an inner circumferential side of the rotary shaft 213 and the input shaft 224; and
a holding member 282 which holds one end side (opposite 260b) of the tubular member 260,
wherein the holding member includes a holding portion (surface that extends radially inward and is engaged with the one end side of tubular member 260) in which a through-hole communicating with an inner circumferential side of the tubular member 260 is formed (see FIG. 7),
one end side of the tubular member 260 is held by the holding portion.
Park does not disclose or suggest wherein the other end side of the tubular member 260 is loosely fitted to an output side portion of the hollow reduction gear 220.
 Kanayama teaches a rotary actuator 1 (FIG. 2) in which an other end side of a tubular member 6 is loosely fitted to an output side portion 11 of a hollow reduction gear 4, 43.  According to a broadest reasonable interpretation, and in view of the rejection above under 35 U.S.C. 112(b), the Office interprets the limitation “loosely fitted” to at least extend to a configuration in which some relative rotation exists between the tubular member and the output side portion of a hollow reduction gear.  The Office specifically points to disclosure of Kanayama between Col. 4, Lines 20-56, including Lines 44-45 which describes an adhesive between the tubular member 6 and output side portion 11 which “has flexibility or elasticity after hardening.”  Accordingly, those having ordinary skill would understand that some relative rotation exists between the tubular member and the output side portion of the hollow reduction gear.  A rationale that Kanayama provides for this configuration is to allow a “rotation angle position and other characteristics of the rotation output member 7 (42, 45) of the wave gear drive 4 can be detected with a good precision.”  See Col. 4, Lines 54-56.
Accordingly, based on the Kanayama teaching, the Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the rotary actuator disclosed by Park such that the other end side of the tubular member 260 is loosely fitted to an output side portion of the hollow reduction gear 220, so that a rotation angle position and other characteristics of a rotation output member of Park of the wave gear drive 220 can be detected with a good precision, as taught by Kanayama.
Claim 4: Park, as modified by Kanayama in the rejection of Claim 1 above, discloses the rotary actuator according to claim 1, further comprising a fixed member (either 230 or 261) fixed to an output shaft 222 of the hollow reduction gear 220,
wherein the fixed member includes an insertion portion (taught by Park) into which the other end side portion of the tubular member is inserted (taught by Park),
and an outer circumferential surface of the tubular member and an inner circumferential surface of the insertion portion are in contact with each other (taught by Park).
Claim 5: Park, as modified by Kanayama in the rejection of Claim 1 above, discloses the rotary actuator according to claim 1, but these references do not expressly disclose the features recited in Claim 5.  Nevertheless, the Office finds that it would have been ordinary skill in the art at the time of filing to form the tubular member of a resin, in order to reduce weight of the rotary actuator, and because it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
Claim 6: Park, as modified by Kanayama in the rejection of Claim 1 above, discloses the rotary actuator according to claim 1, discloses a robot comprising a joint part (see FIG. 2 of Park) configured by the rotary actuator according to claim 1, and wiring disposed to pass through the inner circumferential side of the tubular member (see FIG. 2 of Park).
Claims 2-3 and 7-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,293,962 to Park et al., in view of U.S. Patent No. 8,384,260 to Kanayama, as applied to Claim 4 above, and further in view of Japanese Patent Publication No. 2007-288870 to Funakoshi.
Claim 2: Park, as modified by Kanayama in the rejection of Claim 1 above, discloses the rotary actuator according to claim 1, but these references do not expressly disclose the limitation recited in Claim 2.
The Office turns to Funakoshi, which teaches a tubular member 1 which includes a stepped portion that is inserted onto an inserted portion such that an inner circumferential surface of the tubular member and an outer circumferential surface of the inserted portion are in contact with each other (see the detail view of FIG. 1).
Based on the teaching of Funakoshi, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the output shaft of the hollow reduction gear disclosed by Park, as modified in view of the Kanayama teaching, so as to provide the output shaft of the rotary actuator with a fixed member fixed to the output shaft,
wherein the fixed member has an inserted portion which is inserted into an inner circumferential side of the other end side portion of the tubular member, and
an inner circumferential surface of the tubular member and an outer circumferential surface of the inserted portion are in contact with each other, as taught by the detail view shown in FIG. 1 of Funakoshi,
in order to couple the tubular member to the output shaft in a configuration that provides radial and axial surfaces that are engaged with each other, and which provides an axial limit stop for the tubular member.
Claim 3: Park, as modified by Kanayama and Funakoshi in the rejection of Claim 2 above, discloses the rotary actuator according to claim 2, wherein the inserted portion (taught above by Funakoshi) is disposed on an inner circumferential side of the input shaft 224.
Claim 7: Park, as modified by Kanayama and Funakoshi in the rejection of Claim 2 above, discloses the rotary actuator according to claim 2, wherein the fixed member (taught above by Funakoshi) comprises a step portion facing an end surface of the tubular member.
Claim 8: Park, as modified by Kanayama and Funakoshi in the rejection of Claim 2 above, discloses the rotary actuator according to claim 7, wherein the holding portion comprises an annular stepped surface orthogonal to an axial direction of the rotary shaft (see FIG. 7 of Park).
Claims 9-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,293,962 to Park et al., in view of U.S. Patent No. 8,384,260 to Kanayama, as applied to Claim 4 above, and further in view of U.S. Patent No. 9,772,020 to Maruyama.
Claim 9: Park, as modified by Kanayama in the rejection of Claim 1 above, discloses the rotary actuator according to claim 1, but these references do not expressly disclose the limitation recited in Claim 9.
The Office turns to Maruyama, which teaches a tubular member 4 which is engaged with a fixed member 25 that includes a step portion facing an end surface of the tubular member (see, e.g., FIG. 1 of Maruyama).
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the rotary actuator disclosed by Park, as modified by Kanayama in the rejection of Claim 4 above, such that the fixed member comprises a step portion (similar to the step portion shown in FIG. 1 of Maruyama) facing an end surface of the tubular member, in order to provide an axial stop or limit for the tubular member.
Claim 10: Park, as modified by Kanayama and Maruyama in the rejection of Claim 9 above, discloses wherein the holding portion comprises an annular stepped surface orthogonal to an axial direction of the rotary shaft 213,
an end side of the tubular member is held by the holding member in a state in which the end side faces the stepped surface (see FIG. 7 of Park).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/RANDELL J KRUG/Primary Examiner, Art Unit 3658